United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-2271
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                Jalen Dior Lewis, also known as Jalen Dio Lewis

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                   Appeal from United States District Court
                     for the Western District of Missouri
                               ____________

                         Submitted: October 19, 2022
                           Filed: October 24, 2022
                                [Unpublished]
                                ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Jalen Dior Lewis appeals the above-Guidelines-range sentence the district
    1
court imposed after he pled guilty to being a felon in possession of a firearm,

        1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
pursuant to a plea agreement containing an appeal waiver. His counsel moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the substantive reasonableness of Lewis’s sentence. Lewis filed a pro se
brief challenging the reasonableness of his sentence and asserting counsel was
ineffective.

       We decline to consider Lewis’s ineffective-assistance claims on direct appeal.
See United States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002) (noting an
ineffective-assistance claim is generally not cognizable on direct appeal but properly
raised under 28 U.S.C. § 2255). We also conclude the appeal waiver is valid,
enforceable, and applicable to Lewis’s challenge to his sentence. See United States
v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing de novo the validity and
applicability of an appeal waiver); United States v. Andis, 333 F.3d 886, 889–92 (8th
Cir. 2013) (en banc) (enforcing appeal waiver if appeal falls within scope of waiver,
defendant knowingly and voluntarily entered into plea agreement and waiver, and it
would not result in miscarriage of justice).

      Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we grant counsel leave to withdraw and dismiss this
appeal.
                       ______________________________




                                         -2-